Citation Nr: 1812358	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for disorders of the low back and bilateral knees.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a bilateral shoulder disorder.  

4.  Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  He waived RO consideration of any additional evidence added to his file.


FINDINGS OF FACT

1.  At the February 2017 Board hearing, prior to the promulgation of a decision in the appeals seeking service connection for disorders of the low back and bilateral knees, the Veteran withdrew his appeal as to these claims; there are no questions of fact or law remaining before the Board in these matters.

2.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) an acquired psychiatric disability, to include PTSD. 

3.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a disorder of either shoulder. 

4.  A disability of either hip, including bilateral osteoarthritis, was not manifested during the Veteran's active duty service or within the first post-service year and it is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for disorders of the low back and bilateral knees are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the February 2017 Board hearing, the Veteran requested to withdraw his appeal as to the claims of service connection for disorders of the low back and bilateral knees.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, they are dismissed.

Adjudicated Claims 

With respect to the remaining service connection claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not been afforded VA examinations in connection with the service connection claims addressed herein.  The Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  With respect to the present claims, as there is no competent credible evidence of record which indicates that the Veteran has been diagnosed with an acquired psychiatric disorder or disorders of either shoulder during the appeal period or that his bilateral hip osteoarthritis was incurred in or aggravated by his military service, an opinion as to these matters is not warranted.

During his February 2017 Board hearing, the Veteran testified that he had received medical treatment for his shoulders and hips during the time he was in prison (2005-2015).  The AOJ had previously made multiple attempts to obtain any treatment records developed during his incarceration; however, no records had been received in response to those requests.  He was advised again by his representative at the hearing that his Department of Corrections number was needed to assist in the development of those records, and he stated that with the assistance of his representative he would obtain such records for consideration in connection with this appeal.  The Veteran stated that if he was unable to provide such evidence, he wanted the Board to proceed with adjudication (decide his claims).  The record was held open for 60 days to afford the Veteran time to obtain and submit this evidence.  

He also indicated that he would submit a photograph showing his treatment for claustrophobia with rope tying.  Although the photograph was received in March 2017, VA has received no additional evidence which was not previously of record.  Accordingly, to the extent that any private records pertinent to the claims being adjudicated are missing, the Board emphasizes that the ultimate burden is on the Veteran to ensure that such records are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  As such, VA's duty to assist is met, remand to obtain additional private treatment records (including the Veteran's treatment records from his period of incarceration) is not necessary and proceeding with adjudication of the appealed claims is consistent with the Veteran's expressed wishes.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, it is noted that the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C. § 1154(b) are not for application as to this appeal.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including psychoses (but not PTSD) and arthritis, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service (for diseases listed in 38 C.F.R. § 3.309(a)) may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that his psychiatric and bilateral shoulder and hip disorders are the result of cruel and extreme experiences during service (see e.g., February 2017 Board hearing transcript); however, as explained below, he has not been diagnosed with a psychiatric disorder or a disorder of either shoulder and his bilateral hip osteoarthritis has not been linked to his active duty service.  

Acquired Psychiatric, including PTSD, and Bilateral Shoulders

Review of the Veteran's claims file shows that there is no record of a diagnosis or finding of a psychiatric disability, to include PTSD, or a disorder of either shoulder.  While the Veteran initially filed a claim of service connection for PTSD and a March 2016 VA treatment report notes that he "appears to meet criteria for chronic PTSD, although further assessment should be done to confirm this diagnosis," there are no additional treatment records showing that the Veteran's mental health symptoms meet the criteria for a diagnosis of PTSD or any other mental disability.  [Notably, regarding the presence of a verified stressor in connection with his PTSD claim, an October 2012 VA Memorandum includes a Formal Finding that a stressor could not be conceded because "the information to verify the stressful events is insufficient to send to the Joint Services Records Research Center (JSRRC)."]  Similarly, review of the record shows that, although the Veteran was in receipt of VA treatment from January 2000 to February 2005 for unrelated complaints, these records are silent as to complaints or findings of impairment of either shoulder.  There are no other clinical records or opinions of record that address the question of his current psychiatric status and/or shoulder impairment (and, as noted above, VA has not received the Veteran's prison treatment records from 2005 to 20015.)  

After reviewing the pertinent medical evidence, the Veteran's statements and his hearing testimony; the Board finds that there is no medical evidence of a diagnosis of a psychiatric disability to include PTSD and/or a disability of either shoulder in the record, which is a threshold critical element to substantiate a claim of service connection.  At his hearing, the Veteran acknowledged the need for a diagnosis of these disabilities as one of the requirements for establishing entitlement to service connection. 

As the evidence does not show that the Veteran has been diagnosed with a psychiatric disorder or a disorder of either shoulder, he has not met the threshold legal requirement for substantiating a claim of service connection, and has not presented valid claims for service connection for an acquired psychiatric disorder, including PTSD, or disabilities of either shoulder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the analysis does not need to proceed any further (i.e. to determine whether there was a related disease or injury in service and a nexus between the current claimed disability and any such disease or injury in service).  Even assuming, arguendo, that a psychiatric and/or shoulder disability, or manifestations of such disability, existed during the course of the appeal, the claims still could not be granted as the evidence is against a finding that any such disabilities are related to service.  The appeal as to these matters must be denied.

Bilateral Hips

The Veteran's service treatment records are silent as to complaints of or treatment for a disorder of either hip.  The initial post-service finding of a hip disorder is a March 2011 private radiology report showing an impression of "mild bilateral hip osteoarthritis."  There are no other clinical records or opinions of record that address the question of his current bilateral hip disorder.  

It is not in dispute that the Veteran has bilateral hip osteoarthritis.  However, service connection for his bilateral hip disorder on the basis that such disability became manifest in service and persisted is not warranted.  As arthritis is not initially shown until March 2011, service connection on a chronic disease presumptive basis (under 38 U.S.C. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.  While service connection may be shown by continuity of symptomatology post service, arthritis was not shown until approximately 32 years after service; thus, the preponderance of the evidence is against a finding of continuity.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

Furthermore, there is no competent (medical) evidence in the record that suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of his current bilateral hip osteoarthritis.  The Veteran has not submitted any medical opinion or medical literature in support of his claim.  To the extent that the Veteran attempts to support his claim of service connection for a bilateral hip disorder by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be inconsistent with contemporaneous clinical data, and not credible.  In this regard, the Veteran's recent statements were made for the purposes of obtaining VA benefits more than 30 years after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time).

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case - whether there are current diagnoses of a psychiatric disability, to include PTSD, and disabilities of the shoulders and hips which can be related to service - falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions by the Veteran as to diagnoses and causation have no probative value.

The preponderance of the evidence is against the claims of service connection for an acquired psychiatric disorder, including PTSD, and disorders of the shoulders and hips; therefore, the benefit of the doubt rule does not apply and the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

The appeals seeking service connection for disorders of the low back and bilateral knees are dismissed.

The appeal seeking service connection for an acquired psychiatric disorder, including PTSD, is denied.  

The appeal seeking service connection for a bilateral shoulder disorder is denied.  

The appeal seeking service connection for a bilateral hip disorder is denied.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


